Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to amendment filed on 12/16/2021 of claims 1-20 are pending in the application.
Response to Arguments
Applicant’s arguments see pages 8-10, filed on 12/16/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Erik Swenson (Reg. No. 45,147) on 03/07/22.
	Please amend the application as follows:
In the Claims:
1.	(Currently Amended)  A method of determining user access to a data file comprising: 

parsing, by the processor, the statement into one or more user identity, wherein each user identity ends with a logical operator except a last user identity in the statement; 
computing, by the processor, a skip count for each of the one or more user identity by counting a number of left parenthesis of the user identity and counting a number of left parenthesis of a next user identity, wherein the next user identity is subsequently adjacent to the user identity in the statement; 
evaluating, by the processor, the statement using the skip counts to determine whether the access should be granted to the user, by skipping a number of the one or more user identity following a respective user identity based on the skip count of the respective user identity, and ending evaluation of the one or more user identity following a respective user identity if the skip count of the respective user identity is zero to increase the efficiency of access control using the one or more user identity; 
if access is granted to the user, retrieving, by the processor, the data file from the non-transitory memory medium and sending the datafile to the user; and 
if access is not granted, denying the statement requesting access;
wherein a lengthy statement containing a plurality of user identities can be evaluated more efficiently by using skip counts to skip portions of the statement during the evaluation. 
4.	(Cancelled)  
6.	(Currently Amended) The method according to claim 5, wherein the step of computing, by the processor, a skip count for each of the user identity further includes 
a user identity)−(a number of right parenthesis of the user identity); and 
calculating, by the processor, the variable Count, wherein Count=Count+1, 
wherein the method accumulatively repeats the calculations of P and Count for each user identity in the statement. 

8.	(Currently Amended)  A computer program product, comprising: 
a non-transitory computer-readable medium comprising instructions which, when executed by a processor of a computing system, cause the processor to perform the steps of: 
receiving a statement, containing a plurality of user identities, requesting an access for a user to a data file stored in a non-transitory memory medium; 
parsing the statement into one or more user identity user identity ends with a logical operator except a last user identity in the statement; 
computing a skip count for each of the one or more user identity by counting a number of left parenthesis of the user identity and counting a number of left parenthesis of a next user identity, wherein the next user identity is subsequently adjacent to the user identity in the statement; 
evaluating the statement using the skip counts to determine whether the access should be granted to the user, by skipping a number of one or more user identity user identity user identity the one or more user identities user identity 
if access is granted to the user, retrieving the data file from the non-transitory memory medium; and sending the data file to the user, ; and
if access is not granted, denying the statement requesting access;
wherein by using skip counts to skip portions of the statement during evaluation, lengthy statements for access to data files in a database environment can be evaluated more efficiently. 
10.	(Currently Amended)  The computer program product of claim 8, wherein the step of parsing the statement into one or more user identity 
11.	(Cancelled)  
12.	(Currently Amended)  The computer program product of claim 11, wherein the step of computing a skip count for each of the user identity 
setting the skip count equal to a variable Count. 
13.	(Currently Amended)  The computer program product of claim 12, wherein the step of computing a skip count for each of the user identity 
calculating a variable P, wherein P=P+(a number of left parenthesis of a user identity)−(a number of right parenthesis of the user identity 
calculating the variable Count, wherein Count=Count+1, 
wherein the method accumulatively repeats the calculations of P and Count for each user identity 
Currently Amended)  The computer program product of claim 13, wherein the step of computing a skip count for each of the user identity 
terminating the calculations of P and Count, if P is not less or not equal to zero; 
terminating the calculations of P and Count, if the argument is the user identity 
15.	(Currently Amended)  An apparatus, comprising: 
a memory; and 
a processor coupled to the memory, the processor being configured to execute the steps of: 
receiving a statement requesting an access for a user to a data file stored in a non-transitory memory medium; 
parsing the statement into one or more user identity user identity ends with a logical operator except a last user identity 
computing a skip count for each of the user identity by counting a number of left parenthesis of a user identity and counting a number of left parenthesis of a next user identity, wherein the next user identity is subsequently adjacent to the user identity in the statement; 
evaluating the statement using the skip counts to determine whether the access should be granted to the user, by skipping a number of user identity user identity based on the skip count of the respective user identity user identity user identity argument is zero to increase the efficiency of access control; 
if access is granted, retrieving the data file from the non-transitory memory medium; and sending the data file to the user, 
and if access is not granted, denying the statement requesting access;
wherein by using skip counts to skip portions of the statement during evaluation, lengthy statements for access to data files in a database environment can be evaluated more efficiently. 
17.	(Currently Amended)  The apparatus of claim 15, wherein the step of parsing the statement into one or more user identity 
18.	(Cancelled)  
19.	(Currently Amended)  The apparatus of claim 18, wherein the step of computing a skip count for each of the user identity 
setting the skip count equal to a variable Count. 
20.	(Currently Amended)  The apparatus of claim 19, wherein the step of computing a skip count for each of the user identity 
calculating a variable P, wherein P=P+(a number of left parenthesis of a user identity)−(a number of right parenthesis of the user identity 
calculating the variable Count, wherein Count=Count+1, 
wherein the method accumulatively repeats the calculations of P and Count for each user identity 

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-3, 5-10, 12-17, 19, and 20 (renumbered 1-17) are allowed in light of the applicant’s arguments, applicant’s amendments and in light of the prior art made of record.
The present application is directed to efficient access control. The closest prior art Narayanaswamy et al. (U.S. PGPub 2016/0277368), Dupont et al. (US. PGPub 2012/013767) and Antoshenkov (U.S. Patent 6,439,783) alone, or, in combination, fails to anticipate or render obvious the recited features of “…computing, by the processor, a skip count for each of the one or more user identity by counting a number of left parenthesis of the user identity and counting a number of left parenthesis of a next user identity, wherein the next user identity is subsequently adjacent to the user identity in the statement; evaluating, by the processor, the statement using the skip counts to determine whether the access should be granted to the user, by skipping a number of the one or more user identity following a respective user identity based on the skip count of the respective user identity, and ending evaluation of the one or more user identity following a respective user identity if the skip count of the respective user identity is zero to increase the efficiency of access control using the one or more user identity; if access is granted to the user, retrieving, by the processor, the data file from the non-transitory memory medium and sending the datafile to the user; and if access is not granted, denying the statement requesting access; wherein a lengthy statement containing a plurality of user identities can be evaluated more efficiently by using skip 

Conclusion
These features together with other limitations of the independent claims 1, 8, and 15 is novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1, 8, and 15 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153